243 F.3d 1282 (11th Cir. 2001)
Jerry SANDERLIN, Plaintiff-Appellant,v.SEMINOLE TRIBE OF FLORIDA, Defendant-Appellee.
No. 00-10312.
United States Court of Appeals,Eleventh Circuit.
March 8, 2001.March 27, 2001.

[Copyrighted Material Omitted]
Appeal from the United States District Court for the Southern District of  Florida. (No. 99-06641-CV-WPD), William P. Dimitrouleas, Judge.
Before EDMONDSON and MARCUS, Circuit Judges, and RESTANI*, Judge.
MARCUS, Circuit Judge:


1
Plaintiff Jerry Sanderlin appeals the district court's order granting Defendant  Seminole Tribe of Florida ("Tribe")'s motion to dismiss for lack of  jurisdiction. Sanderlin also appeals the district court's denial of his motion  for reconsideration as well as that court's denial of his motion to compel  certain jurisdiction-related discovery. In his complaint Sanderlin alleges that  the Tribe discriminated against him on the basis of disability in violation of  the federal Rehabilitation Act. The district court dismissed the case because it  found that the Tribe was entitled to the sovereign immunity accorded Native  American tribes. Sanderlin does not dispute that the Tribe generally would be  entitled to immunity, but asserts that in this context Congress has abrogated  that immunity, and additionally that the Tribe waived whatever immunity it may  have had by accepting federal funds.


2
Because the Tribe has not waived its sovereign immunity, and Congress did not  expressly abrogate that immunity through the Rehabilitation Act, the district  court properly dismissed Sanderlin's lawsuit. Nor did the district court commit  reversible error by denying Sanderlin's motion for reconsideration and motion to  compel. Accordingly, we affirm.

I.

3
The relevant background is straightforward. Sanderlin was hired by the Tribe, a  federally-recognized Native American tribe, in January 1993 to be a law  enforcement officer with the Seminole Department of Law Enforcement ("SDLE"). In  July 1996, Sanderlin suffered a seizure, and subsequently was diagnosed with  epilepsy. On July 17, 1996, Sanderlin returned to light duty with a restriction  against the use of a firearm or the operation of a police cruiser. Sanderlin was  accommodated in that way through January 6, 1997, when he returned to work on  road patrol. On March 20, 1998, Sanderlin suffered another seizure. Three days  later he returned to full duty with a driving restriction. On June 21, 1998,  however, Sanderlin was terminated.


4
On May 26, 1999, Sanderlin filed this action in the United States District Court  for the Southern District of Florida alleging that the Tribe had discriminated  against him on the basis of his disability (epilepsy), in violation of the  Rehabilitation Act of 1973, 29 U.S.C.  701, et seq. ("the Act"). In his  complaint, Sanderlin alleged that he was able to perform the essential functions  of a law enforcement officer either with or without reasonable accommodation,  and that "[t]he Defendant refused to provide a reasonable accommodation to the  Plaintiff for his continued employment." Sanderlin sought reinstatement, with  any necessary reasonable accommodation, to his previous position, or  alternatively front pay. Sanderlin also sought compensatory and punitive damages  and back pay.


5
On July 30, 1999, the Tribe moved to dismiss for lack of subject matter  jurisdiction. The Tribe argued that it was immune from suit under the Act  because it had not waived its tribal sovereign immunity nor had Congress  expressly and unmistakably abrogated that immunity. While the motion to dismiss  was pending, Sanderlin filed a motion to compel discovery, seeking to compel the  Tribe to produce documents reflecting its receipt of funds from the United  States Government ("Government"). These documents, according to Sanderlin, were  relevant to establishing jurisdiction.


6
On December 21, 1999, the district court granted the Tribe's motion to dismiss,  holding that it did not have jurisdiction over Sanderlin's claim because the  Tribe had not waived its right to tribal immunity and Congress had not abrogated  tribal immunity under the Act. In the same order, the court also denied all  pending motions, including Sanderlin's motion to compel, as moot. On December  30, 1999, Sanderlin, citing new evidence, moved the district court to reconsider  the dismissal order. The district court denied that motion on January 5, 2000.  This appeal followed.

II.

7
We review de novo the district court's dismissal of a complaint for sovereign  immunity. See State of Florida v. Seminole Tribe, 181 F.3d 1237, 1240-41 (11th  Cir.1999); Florida Paraplegic Ass'n, Inc. v. Miccosukee Tribe of Indians, 166  F.3d 1126, 1128 (11th Cir.1999). The denial of a motion for reconsideration or a  motion to compel discovery is reviewed only for abuse of discretion. See Lockard  v. Equifax, Inc., 163 F.3d 1259, 1267 (11th Cir.1998) ("This court reviews the  denial of a Rule 59 motion [for reconsideration] for an abuse of discretion.");  Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir.1999) (reviewing  denial of a motion to compel for abuse of discretion).

III.

8
We address first the question of sovereign immunity and subject matter  jurisdiction. It is well-settled that "[a]s a matter of federal law, an Indian  tribe is subject to suit only where Congress has authorized the suit or the  tribe has waived its immunity." Kiowa Tribe of Oklahoma v. Manufacturing  Technologies, Inc., 523 U.S. 751, 754, 118 S.Ct. 1700, 1702, 140 L.Ed.2d 981  (1998); see also Oklahoma Tax Comm'n v. Citizen Band Potawatomi Tribe, 498 U.S.  505, 509, 111 S.Ct. 905, 909, 112 L.Ed.2d 1112 (1991) ("Suits against Indian  tribes are [ ] barred by sovereign immunity absent a clear waiver by the tribe  or congressional abrogation."); Seminole Tribe, 181 F.3d at 1241 ("A suit  against an Indian tribe is ... barred unless the tribe clearly waived its  immunity or Congress expressly abrogated that immunity by authorizing the  suit."); Tamiami Partners, Ltd. v. Miccosukee Tribe of Indians, 63 F.3d 1030,  1038 n. 30 (11th Cir.1995) (same). Although Congress "has occasionally  authorized limited classes of suits against Indian tribes" and "has always been  at liberty to dispense with [ ] tribal immunity or to limit it," it nevertheless  has "consistently reiterated its approval of the immunity doctrine." Oklahoma  Tax Comm'n, 498 U.S. at 510, 111 S.Ct. at 910. Moreover, "statutes are to be  construed liberally in favor of the Indians, with ambiguous provisions  interpreted to their benefit." Montana v. Blackfeet Tribe of Indians, 471 U.S.  759, 766, 105 S.Ct. 2399, 2403, 85 L.Ed.2d 753 (1985) (same); Oneida County v.  Oneida Indian Nation, 470 U.S. 226, 247, 105 S.Ct. 1245, 84 L.Ed.2d 169 (1985);  see also Florida Paraplegic Ass'n, 166 F.3d at 1130 ("[W]e should not assume  lightly that Congress intended to restrict Indian sovereignty through a piece of  legislation.").


9
Sanderlin contends that both exceptions to the rule of tribal sovereign immunity  are present in this case. He asserts that the Tribe waived its immunity by  accepting federal funds contingent on compliance with the Rehabilitation Act. He  also asserts that Congress abrogated tribal immunity when it enacted relevant  portions of the Act. We consider these arguments in turn.

A.

10
Sanderlin argues that, by accepting federal funds, the Tribe voluntarily waived  its right to immunity from lawsuits under the Rehabilitation Act. Sanderlin does  not suggest that the Tribe explicitly waived its right to immunity, but rather  maintains that the Tribe did so implicitly when Tribal Chief and Chairman James  Billie accepted federal funds on the Tribe's behalf. This implied waiver  argument has two parts. First, Sanderlin contends that Chief Billie acted with  actual or apparent authority to waive the Tribe's sovereign immunity when he  entered into contracts with the Government for the receipt by the Tribe of  federal funds. Second, Sanderlin contends that by entering into these  contracts-which required the Tribe to refrain from discrimination on the basis  of disability-Chief Billie specifically waived the Tribe's sovereign immunity  from suits under the Rehabilitation Act.


11
We are unpersuaded. "The Supreme Court has made it plain that waivers of tribal  sovereign immunity cannot be implied on the basis of a tribe's actions, but must  be unequivocally expressed." Seminole Tribe, 181 F.3d at 1243. Although the  Court has expressed some skepticism regarding the current expansive state of  tribal sovereign immunity, it has declined to rewrite its existing case law and  has instead deferred to Congress to alter or narrow the bounds of that immunity.  See Kiowa, 523 U.S. at 758, 118 S.Ct. at 1704 (noting that "in our  interdependent and mobile society, ... tribal immunity extends beyond what is  needed to safeguard tribal self-governance," but declining to revisit the broad  grant of immunity afforded by prior decisions). Sanderlin has not presented any  evidence sufficient to show that Seminole Tribe expressly and unmistakably  waived its right to sovereign immunity from suit. The evidence is all to the  contrary.


12
Sanderlin points to the following four transactions in which he says Chief  Billie, acting as an agent of the Tribe, bound the Tribe in contracts with the  Government that waived the Tribe's immunity for Rehabilitation Act claims.


13
One, in July 1995, the Government awarded the Tribe $189,000 for a drug  elimination program. Prior to disbursement, the Government required the Tribe to  agree to "prohibit discrimination against handicapped individuals under Section  504 of the Rehabilitation Act of 1973 (29 U.S.C.  794) and implementing  regulations at 24 C.F.R. Part 8."


14
Two, in September 1997, the Government approved the Tribe's request for a Child  Care and Development Fund for the period October 1, 1997 through September 30,  1999. By signing the funding request, Chief Billie assured the Government that  the Tribe "will comply with section 504 of the Rehabilitation Act ... and all  requirements imposed by or pursuant to the Regulation of the Department of  Health and Human Services ...," to the end that, "in accordance with Section 504  of that Act and the regulations, no otherwise qualified handicapped individual  ... shall, solely by reason of his handicap, be excluded from participation in,  be denied the benefit of, or be subjected to discrimination under any program or  activity for which the Applicant receives Federal financial assistance from the  Department."


15
Three, in June 1997, the Government approved the Tribe as a recipient of Head  Start grant funds subject to the terms, conditions and requirements of the  application. In his application Chief Billie had assured the Government that the  Tribe "will comply with Section 504 of the Rehabilitation Act ..., which  prohibits discrimination on the basis of handicaps."


16
Finally, in February 1998, the Bureau of Indian Affairs agreed to give the  Seminole Department of Law Enforcement $320,041 upon the condition that the  services funded were to be performed in accordance with, inter alia, federal  law.


17
Sanderlin argues that by accepting federal funds, and agreeing as a condition of  their receipt to comply with the Act, Chief Billie voluntarily waived the  Tribe's sovereign immunity with respect to disability discrimination suits under  the Act. We are unconvinced, however, that the Tribe gave Chief Billie actual or  apparent authority to enter into contracts with the Government that would waive  the Tribe's sovereign immunity for Rehabilitation Act suits. Tribal Ordinance  C-01-95 deals specifically with the Tribe's sovereign immunity and how a waiver  may be effected by tribal leaders.1 The Ordinance provides in relevant part:


18
WHEREAS, the Seminole Tribe of Florida, as an aspect of its sovereignty, is    entitled to immunity from suit in all state and federal courts absent the    clear, express and unequivocal consent of the Seminole Tribe of Florida or the    clear, express and unequivocal consent of the United States Congress; and


19
WHEREAS, the Seminole Tribe of Florida desires to make clear to all persons    having business or otherwise dealing with the Seminole Tribe of Florida, its    subordinate economic and governmental units, its tribal officials, employees    and authorized agents that the Seminole Tribe of Florida does not under any    circumstances intend to voluntarily waive its entitlement to immunity from    suit in state and federal courts under the doctrine of tribal sovereign    immunity absent strict and complete compliance with the procedures set forth    below which shall be the exclusive method for effecting a voluntary tribal    waiver of sovereign immunity; and


20
WHEREAS, the Tribal Council has reviewed this Ordinance and it is otherwise    fully advised.


21
BE IT FURTHER ORDAINED: that the consent of the Seminole Tribe of Florida to    waive its immunity from suit in any state or federal court may only be    accomplished through the clear, express and unequivocal consent of the    Seminole Tribe of Florida pursuant to a resolution duly enacted by the Tribal    Council of the Seminole Tribe of Florida sitting in legal session. Any such    resolution purporting to waive sovereign immunity as to the Seminole Tribe of    Florida, any of its subordinate economic or governmental units or any of its    tribal officials, employees or authorized agents shall specifically    acknowledge that the Seminole Tribe of Florida is waiving its sovereign    immunity on a limited basis and describe the purpose and extent to which such    waiver applies. The failure of the Tribal Council resolution to contain such    language shall render it ineffective to constitute a waiver of tribal    sovereign immunity.


22
(emphasis added). In the same vein, Article V, section 9(a) of the Tribal  Constitution states:


23
No authorities contained in this Constitution may be delegated by the Seminole    Tribal council to tribal officials, district councils, or associations to    carry out any function for which the Tribal Council assumes primary    responsibility, except by ordinance or resolution duly enacted by the Tribal    council in legal session, and excepting also those specific requirements    contained in the Bylaws of the Seminole Tribe of Florida.


24
Sanderlin has not pointed to any duly-enacted tribal resolution purporting to  effect a waiver in these circumstances. Nor has Sanderlin pointed to any  ordinance or resolution enacted by the Tribal Council granting authority to  Chief Billie to waive sovereign immunity for Rehabilitation Act suits on behalf  of the Tribe in connection with a request for federal funds. Indeed, according  to Mary Jane Willie, Official Tribal Clerk of the Seminole Tribe of Florida:Based upon my search of the official records of the SEMINOLE TRIBE OF FLORIDA,    there is no resolution, ordinance or other official document or record    evidencing any voluntary consent on the part of the SEMINOLE TRIBE OF FLORIDA    or any of its subordinate governmental and economic units to be subject to    suit in any state or federal court for any claim brought by or on behalf of    any present or former tribal employee relative to issues arising under the    Rehabilitation Act of 1973 or any other act relating to discrimination on the    basis of race, religion, gender, national origin, age or disability arising    under any federal or state statute.


25
Willie Aff.  4(b). Similarly, Tribal Council member Max Osceola states:


26
At no time and under no circumstances during my service as a Tribal Council    member has the Tribal Council approved or been requested to consider waiving    its sovereign immunity in favor of any employee or former employee or any    other person relative to any alleged violation arising under the    Rehabilitation Act of 1973. To the best of my knowledge, at no time prior to    my service as a Tribal Council member did any prior Tribal Council agree to    waive the SEMINOLE TRIBE's sovereign immunity relative to alleged violations    of the Rehabilitation Act of 1973.


27
Osceola Aff.  14(b).


28
Chief Billie did not have actual or apparent authority to waive voluntarily the  Tribe's sovereign immunity from Rehabilitation Act suits. Chief Billie did not  somehow become vested with the power to waive that immunity simply because he  had the actual or apparent authority to sign applications on behalf of the Tribe  for federal funding. Such a finding would be directly contrary to the explicit  provisions of the Tribal Constitution and Tribal Ordinance C-01-95 which  expressly set forth how, when, through whom, and under what circumstances the  Seminole Tribe may voluntarily waive its immunity. Not one of the Florida law  cases cited by Sanderlin discusses agency principles as they might be applied to  a Native American tribe's assertion of sovereign immunity in a lawsuit in a  federal court arising under federal law. Extending authority to waive sovereign  immunity to a single individual, at least in this context, would be directly  contrary to the Supreme Court's clear statement that "a waiver of sovereign  immunity 'cannot be implied but must be unequivocally expressed.' " Santa Clara  Pueblo v. Martinez, 436 U.S. 49, 58, 98 S.Ct. 1670, 56 L.Ed.2d 106 (1978)  (quoting United States v. Testan, 424 U.S. 392, 399, 96 S.Ct. 948, 953, 47  L.Ed.2d 114 (1976)).


29
There is a further flaw in Sanderlin's waiver argument. The Tribe argues that  even if Chief Billie were somehow acting with the authority to waive the Tribe's  immunity from Rehabilitation Act suits, the applications for federal funds in  which he agreed that the Tribe would follow federal civil rights laws did not  effect such a waiver. According to the Tribe, a certification or assurance of  compliance given by or on behalf of a Native American tribe with respect to  certain laws is not tantamount to a clear and unmistakable waiver of tribal  sovereign immunity with regard to a claim brought under such laws.


30
The Tribe points for support to Dillon v. Yankton Sioux Tribe Housing Authority,  144 F.3d 581 (8th Cir.1998). In Dillon the plaintiff alleged that the defendant  tribe fired him on the basis of race in violation of federal civil rights  statutes. The tribe moved to dismiss on the ground of sovereign immunity. As  does Sanderlin in this case, Dillon argued that "because the Authority receives  federal financial assistance from the Department of Housing and Urban  Development (HUD), and thereby must agree to comply with federal civil rights  laws, it has waived sovereign immunity.... [I]t would be incongruous for the  Authority to agree to follow federal law, yet shield itself from suit in federal  court." 144 F.3d at 583. The Eighth Circuit rejected this argument, holding that  the taking of federal funds, even when accompanied by an agreement not to  discriminate in violation of federal laws, does not necessarily effect a waiver  of tribal sovereign immunity for suits brought under those laws.


31
Dillon suggests that because the Authority entered into an agreement with HUD    and promised to abide by various civil rights statutes, it effectively waived    its sovereign immunity. In its agreement with HUD, the contract signed by the    Authority specifically provides that "[a]n Indian Housing Authority    established pursuant to tribal law shall comply with applicable civil rights    requirements, as set forth in Title 24 of the Code of Federal Regulations." [    ] There is no provision in these regulations, however, mandating a waiver of    sovereign immunity when a tribal housing authority enters into an agreement    with HUD. Because the Authority did not explicitly waive its sovereign    immunity, we lack jurisdiction to hear this dispute.


32
144 F.3d at 584.


33
This reasoning is sound. Even if Chief Billie did have authority to waive the  Tribe's sovereign immunity from Rehabilitation Act suits, there is no evidence  that he did so in this case. The contracts for federal financial assistance in  which Billie promised that the Tribe would not discriminate in violation of  federal civil rights laws merely convey a promise not to discriminate. They in  no way constitute an express and unequivocal waiver of sovereign immunity and  consent to be sued in federal court on the specific claim alleged by Sanderlin.  See id. The Tribe, simply put, did not voluntarily waive its sovereign immunity.

B.

34
We are equally unconvinced by Sanderlin's argument that Congress abrogated the  Tribe's sovereign immunity by enacting certain provisions of the Rehabilitation  Act. "Congress may abrogate a sovereign's immunity only by using statutory  language that makes its intention unmistakably clear." Seminole Tribe, 181 F.3d  at 1242; see also Florida Paraplegic Ass'n, 166 F.3d at 1131 ("Congress  abrogates tribal immunity only where the definitive language of the statute  itself states an intent either to abolish Indian tribes' common law immunity or  to subject tribes to suit under the act."). Sanderlin argues that through the  Rehabilitation Act Congress made the acceptance of federal funds conditional  upon a waiver of sovereign immunity. He relies for support on two cases that  have no precedential effect on this court: Cruz v. Ysleta Del Sur Tribal  Council, 842 F.Supp. 934 (W.D.Tex.1993), and Frost v. Seminole Tribe of Florida,  No. 94-7001-CIV-Roettger (S.D.Fla. July 3, 1995) (unpub.op). As discussed below,  these cases-like Sanderlin's own argument-appear to misconstrue the relevant  statutory language.


35
In relevant part, the Rehabilitation Act prohibits discrimination based on  disability in any program or activity receiving federal financial assistance.  See 29 U.S.C.  794(a). The Act defines "program or activity" to include "a  department, agency, special purpose district, or other instrumentality of a  State or of a local government." Id.  794(b)(1)(A). The Act defines "local  agency" as:


36
an agency of a unit of general local government or of an Indian tribe (or    combination of such units or tribes) which has an agreement with the    designated State agency to conduct a vocational rehabilitation program under    the supervision of such State agency in accordance with the State plan    approved under section 721 of this title. Nothing in the preceding sentence of    this paragraph or in section 721 of this title shall be construed to prevent    the local agency from arranging to utilize another local public or nonprofit    agency to provide vocational rehabilitation services if such an arrangement is    made part of the agreement specified in this paragraph.

29 U.S.C.  705(24) (emphasis added).2

37
Sanderlin contends that a Native American tribe such as the Defendant (or more accurately, the SDLE) is by definition a "local agency" subject to the Act. That  is also the key assumption made by the district courts in Cruz and Frost. In  fact, however, not all Native American tribes or subdivisions thereof are deemed  a local agency. Rather, the definition only extends to "an agency of ... an  Indian tribe ... which has an agreement with the designated State agency to  conduct a vocational rehabilitation program under the supervision of such State  agency in accordance with the Sate plan approved under section 721 of this  title." Id. (emphasis added).


38
There is no evidence that the Tribe or any subdivision thereof has an agreement  with a state agency for a vocational rehabilitation program pursuant to  721.  On the contrary, the Tribe presents several affidavits in support of the  proposition that it does not have any agreements with any state agency to  conduct a vocational rehabilitation program under the supervision of the state  agency in accordance with a state plan approved under  721. Willie states in  her affidavit that:


39
Based on my search of the official records of the SEMINOLE TRIBE OF FLORIDA,    there is no resolution, ordinance or other official document or record which    evidences that the SEMINOLE TRIBE OF FLORIDA has any agreement with any state    agency of the State of Florida or any other state designated pursuant to 29    U.S.C.  721 to conduct a vocational rehabilitation program under the    supervision of such state agency in accordance with a state plan approved    under 29 U.S.C.  721.


40
Willie Aff.  4(a). Similarly, Osceola states in his affidavit:


41
At no time and under no circumstances during my service as a Tribal council    member was the Tribal Council of the SEMINOLE TRIBE requested to consider    approving any agreement with any state agency of any state designated pursuant    to 29 U.S.C.  721(a)(1) to conduct a vocational rehabilitation program under    the supervision of such state agency in accordance with any state plan    approved under 29 U.S .C.  721. To the best of my knowledge, at no time prior    to my service as a Tribal Council member was the Tribal Council ever asked to    consider approving such an agreement.


42
Osceola Aff.  14(a). The Tribe, therefore, is not within the scope of those  entities as to which Congress may have sought to abrogate sovereign immunity.


43
Cruz and Frost are unhelpful to Sanderlin because those decisions appear to  ignore the full definition of "local agency," focusing instead solely on the  reference to "Indian tribe." In Cruz, the plaintiff sued the Tigua Indian Tribe  alleging that the tribe discriminated against her in violation of the  Rehabilitation Act. The tribe moved to dismiss for sovereign immunity. The  district court, with virtually no analysis, held that "the claim of tribal  immunity cannot be sustained." 842 F.Supp. at 935. The only reasoning the court  gave for its conclusion was that the term local agency is defined by the Act to  include an Indian tribe. Likewise in Frost, the plaintiff alleged that the  Seminole Tribe discharged her from her job in the Seminole Indian Bingo Hall  because of a disability in violation of the Rehabilitation Act. The district  court denied the tribe's motion to dismiss, following Cruz and stating that  "[h]aving expressly mentioned Indian tribes by including agencies of Indian  tribes within the definition of local agencies, Congress has expressed a clear  intent to invade tribal independence in the Rehabilitation Act of 1973, as  amended. Accordingly, Congress has waived tribal immunity." Order at 2. For the  reasons discussed above, that logic is incomplete because it appears to ignore  the full definition of local agency.


44
Sanderlin, for his part, does not actually assert that the Tribe conducted a  vocational rehabilitation program under the supervision of the state, but  insists that the Tribe nevertheless comes within the definition of local agency  because it requested Government funds for its Head Start program to facilitate  the hiring of a Disability Coordinator. Without any explanation, Sanderlin  states that the hiring of a disability coordinator "clearly constitutes  'utilizing another local public or nonprofit agency to provide rehabilitation  services.' " This argument is to no end. The language highlighted by Sanderlin  is not part of the definition of local agency, but rather is derived from the  additional clause in  705(24), which refers to the definitional sentence and  then adds as a caveat: "Nothing in the preceding sentence ... shall be construed  to prevent the local agency from arranging to utilize another local public or  nonprofit agency to provide vocational rehabilitation services ...." This  language does not purport to expand the definition of local agency in the manner  Sanderlin suggests. In any event, to the extent that the relevant language of  the Rehabilitation Act is ambiguous as to its coverage and effect on tribal  sovereignty, any ambiguity must be resolved in favor of the Tribe. See White  Mountain Apache Tribe v. Bracker, 448 U.S. 136, 143- 44, 100 S.Ct. 2578, 2584,  65 L.Ed.2d 665 (1980) ("Ambiguities in federal law have been construed  generously in order to comport with ... traditional notions of sovereignty and  with the federal policy of encouraging tribal independence."); Seminole Tribe,  181 F.3d at 1242 ("ambiguities in federal laws implicating Indian rights must be  resolved in the Indians' favor").


45
Sanderlin has pointed to no express provision in the Rehabilitation Act  unmistakably demonstrating that Congress intended to abrogate tribal sovereign  immunity in these circumstances. In the absence of such an unequivocal  expression of legislative intent to abrogate, this Court must find the Tribe is  protected by sovereign immunity. See Santa Clara Pueblo, 436 U.S. at 59, 98  S.Ct. 1670; Seminole Tribe, 181 F.3d at 1241-42 ("Congress abrogates tribal  immunity only where the definitive language of the statute itself states an  intent either to abolish Indian tribes' common law immunity or to subject tribes  to suit under the act"). This holding is entirely consistent with our precedent  in related contexts. In Florida Paraplegic Association, for example, we held  that "[n]either the enforcement provision of Title III of the ADA nor the  parallel section of the Civil Rights Act specifically authorizes suits against  Indian tribes who allegedly have violated the Acts' substantive requirements  [against disability discrimination].... Congress declined to abrogate Indian  tribes' sovereign immunity from suit either by direct statement in Title III  itself or by reference to other statutes having that effect. No support exists  in the statute for a finding that Congress has waived tribal sovereign immunity  under Title III of the ADA." 166 F.3d at 1132.


46
Sanderlin asserts in a footnote that the Court should find Congressional  abrogation in this case by interpreting the Rehabilitation Act to be a statute  of broad general application that must be read to cover, inter alia, Native  American tribes. For this argument he relies on Federal Power Commission v.  Tuscarora Indian Nation, 362 U.S. 99, 80 S.Ct. 543, 4 L.Ed.2d 584 (1960).  Tuscarora involved whether the Power Authority of the State of New York could  take by eminent domain a portion of the Tuscarora's lands pursuant to a federal  license issued to the power authority to condemn lands in accordance with the  conditions of the Federal Power Act. The Supreme Court addressed whether section  21 of that statute, which authorized the condemnation of lands or property of  others necessary to the construction, maintenance, or operation of any licensed  project, applied to Native American lands. The Court held that the eminent  domain powers of the statute did apply. According to the Court: "[I]t is now  well settled by many decisions of this Court that a general statute in terms  applying to all persons includes Indians and their property interests." Id. at  116, 80 S.Ct. 543.


47
The bare proposition that broad general statutes have application to Native  American tribes does not squarely resolve whether there was an abrogation of  tribal immunity in this particular instance. First, as explained above, case law  since Tuscarora has made clear that any purported abrogation must be express and  unequivocal. See, e.g., Florida Paraplegic Ass'n, 166 F.3d at 1130-34 (holding  that the absence of any reference to the amenity of Native American tribes to  suits under the ADA meant that the statute did not abrogate tribal sovereign  immunity, notwithstanding Tuscarora ). Second, unlike section 21 of the Federal  Power Act at issue in Tuscarora, in this case the Rehabilitation Act does  expressly reference when the Act is to apply to Native American tribes; and by  its terms, the Act does not apply to those tribes that do not have an agreement  with a designated state agency to conduct a vocational rehabilitation program.  We cannot say that Congress abrogated tribal immunity in this instance.  Accordingly, the Tribe's sovereign immunity deprives the district court of  subject matter jurisdiction over Sanderlin's complaint.

IV.

48
Sanderlin raises two other issues on appeal. First, he challenges the district  court's denial of his motion for reconsideration. "Motions for reconsideration  should not be used to raise legal arguments which could and should have been  made before the judgement was issued. Denial of a motion for reconsideration is  'especially sound[ ] when the party has failed to articulate any reason for the  failure to raise the issue at an earlier stage in the litigation.' " Lockard,  163 F.3d at 1267 (quoting O'Neal v. Kennamer, 958 F.2d 1044, 1047 (11th  Cir.1992)).


49
Sanderlin argues the district court abused its discretion in denying his motion  to reconsider, in which he asked the court to take into account admissions made  by the Tribe in response to his motion to compel. Sanderlin argues that in its  response the Tribe admitted that it contracts to perform services for the  Government. Sanderlin contends that these admissions were unavailable to the  district court prior to its order dismissing the complaint, and would have  altered that ruling if considered.


50
There are several defects in Sanderlin's position. To begin with, it is not at  all clear how the Tribe's supposed admissions in its response to Sanderlin's  motion to compel are relevant to the jurisdictional question. In its response  the Tribe simply stated:


51
Any federal money referred to in the [Tribe's 1998] Budget is merely a    projected possible source of earned income pursuant to contacts between the    SEMINOLE TRIBE and the federal government under Public Law 93-638 under which    the SEMINOLE TRIBE is paid to assume duties previously provided by the federal    government. Under so-called 638 Contracts the SEMINOLE TRIBE is deemed to be a    part of the federal government.


52
In short, the 1998 Budget of the SEMINOLE TRIBE filed under seal for in camera    review does not contain information regarding the application or receipt of    federal financial assistance funds and as Sanderlin's theory of jurisdiction    rests on the receipt of federal financial assistance funds and as discovery is    limited to jurisdiction, Sanderlin's demand for the 1998 Budget is clearly    beyond the purview of allowable discovery in this matter.


53
The fact that the Tribe may have received federal funds pursuant to a "638"  contract does not affect the analysis here, which concerns whether the Tribe  waived its sovereign immunity for Rehabilitation Act suits or whether Congress  in the Act abrogated tribal immunity for suits brought under the Act. Moreover,  the district court had ample time to consider the significance of the Tribe's  "admissions" because in actuality the Tribe's response was filed before the  district court entered its order of dismissal.3 Although Sanderlin suggests that  his motion to reconsider presented the district court with new evidence, that  suggestion is unfounded. Cf. Mays v. United States Postal Serv., 122 F.3d 43, 46  (11th Cir.1997) (per curiam) (holding that where a party attempts to introduce  previously unsubmitted evidence as part of a motion to reconsider, the court  should not grant relief absent some showing that the evidence was unavailable  during the pendency of the original motion). The district court did not commit  reversible error by denying Sanderlin's motion for reconsideration.


54
Sanderlin's final objection on appeal concerns the district court's denial as  moot of his motion to compel the Tribe to produce the 1998 tribal budget. In  Request No. 3 of his Request for Production, Sanderlin sought "[a]ny and all  Budgets and/or Accountings which reflect receipt of United States Government  financial assistance funds by the Seminole Tribe of Florida for the years 1994  to the present."4 The Tribe responded to the request but did not produce its  budget for 1998, prompting Sanderlin to file his motion. Thereafter, the Tribe  provided its 1998 budget to the district court for an in camera review. The  Tribe adhered to its argument, however, that the 1998 budget was unresponsive to  Request No. 3 because the budget did not reflect the receipt of any federal  financial assistance.5


55
We find no reversible error in the district court's handling of Sanderlin's  motion. The district court had adequate opportunity to examine the 1998 tribal  budget (which it possessed for in camera review) and to determine whether that  document was responsive to Sanderlin's request, and more to the point, whether  it would affect the jurisdictional analysis. If the district court felt that the  budget would have altered its decision to dismiss the case, we are confident  that the court would have considered it further. For our part, the 1998 budget  does not appear to be either clearly responsive to the production request or  decisive of the dispositive threshold question of jurisdiction. See Burger King,  169 F.3d at 1320 (" '[A] district court can deny a motion to compel further  discovery if it concludes that the questions are irrelevant' ") (quoting  Commercial Union Ins. Co. v. Westrope, 730 F.2d 729, 732 (11th Cir.1984)).


56
For all of the foregoing reasons, the district court properly dismissed this  action for lack of jurisdiction, and did not commit reversible error by denying  Sanderlin's motion for reconsideration and his motion to compel. We therefore  affirm.


57
AFFIRMED.



NOTES:


*
 Honorable Jane A. Restani, Judge, U.S. Court of International Trade, sitting by  designation.


1
This ordinance was approved by the U.S. Department of the Interior's Bureau of  Indian Affairs, which supervises the Government's relationship with Native  American tribes.


2
 Section  721 states in pertinent part: "To be eligible to participate in  programs under this subchapter [29 U.S.C.A.  720, et seq.], a State shall  submit to the Commissioner a State plan for vocational rehabilitation services  that meets the requirements of this section, on the same date that the State  submits a State plan under section 2822 of this title." 29 U.S.C.   721(a)(1)(A).


3
 The Tribe's response to the motion to compel was filed on December 14, 1999. The  district court dismissed the case and denied all pending motions on December 21,  1999.


4
 By mutual consent, the parties agreed to limit the scope of Sanderlin's document  requests to 1998, the year during which Sanderlin was discharged.


5
 The Tribe argued (as it does now on appeal) that the 1998 budget was  unresponsive to Sanderlin's discovery request because the budget does not refer  to the receipt of federal financial assistance, and only makes reference to  anticipated but as-yet-unreceived federal funds pursuant to 638 contracts with  the Government.